          Case
AO 106 (Rev. 04/10) 8:18-mj-00673-DUTY
                    Application for a Search Warrant        Document 1 Filed 12/26/18 Page 1 of 28 Page ID #:1

                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Central District
                                                         __________  Districtofof
                                                                                California
                                                                                  __________

                   In the Matter of the Search of                          )
           (Briefly describe the property to be searched or identify the   )
                           person by name and address)                     )      Case No. 8:18-MJ-00673
    151 South 9th Street, Unit F, La Puente, California                    )
                                                                           )
                                                                           )
                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

      See Attachment A
located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
      See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     evidence of a crime;
                     contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                              Offense Description
        18 U.S.C. §§ 922(m), 922(b)(2), 924(a)(3)(A),                      Licensed dealer making false entry in a required
        923(g)(1)(A), and 922 (a)(1)(A)                                    record, selling or delivering any prohibited firearm
                                                                           in violation of state law, making any false
                                                                           statement in required records, and failing to
                                                                           maintain records; and dealing in firearms without a
                                                                           license


      The application is based on these facts:
                 See attached Affidavit
                   Continued on the attached sheet.
        Delayed notice of            days (give exact ending date if more than 30 days:                                      ) is requested
      under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                    Applicant’s signature
                                                                                       Jacob Boyd, United States Postal Inspector

Sworn to before me and signed in my presence.                                                       Printed name and title


Date:
                                                                                                      Judge’s signature

City and state: Santa Ana, CA                                                                   Honorable Douglas F. McCormick
                                                                                                    Printed name and title
AUSA: Daniel Ahn x3539
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 2 of 28 Page ID #:2



                               AFFIDAVIT
     I, Ludger A. Parent, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
     1.    I am a Special Agent (“SA”) with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (“ATF”) and have been

so employed since August 2000.      I completed the Criminal

Investigations Training Program at the Federal Law Enforcement

Training Center in Brunswick, Georgia.       I also completed the ATF

Special Agent Basic Training at the National Training Academy in

Brunswick, Georgia.    During those courses of study, I received

training in the investigation of federal firearms and narcotics

violations.   Before becoming an ATF SA, I was employed as an

Inspector with the U.S. Customs Service for approximately five

years.

     2.    I have conducted numerous investigations involving the

possession and use of firearms and narcotics.        While employed as

an ATF agent, I have been involved in investigations dealing

with the possession, manufacture, distribution, and importation

of firearms, as well as controlled substances.         I have also

participated in the undercover purchase of firearms and

narcotics.

                       II. PURPOSE OF AFFIDAVIT
     3.    This affidavit is made in support of a search warrant

for the premises known as EXA Tactical Firearms, located at 151

South 9th Street, Unit F, La Puente, California (the “SUBJECT

PREMISES”).   EXA Tactical Firearms is a federal firearms

                                    1
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 3 of 28 Page ID #:3



licensee (“FFL”).    Based on the facts set forth below, there is

probable cause to believe that Mr. and Mrs. Pet, LLC, DBA “EXA

Tactical Firearms” (“EXA Tactical Firearms”) and specifically

the owner and licensee, Devin Wenhua Lee (“LEE”) is in violation

of Title 18, United States Code, Section 922(m) (Licensed Dealer

Knowingly Making Any False Entry In A Required Record); Section

922(b)(2) (Licensed Dealer To Sell Or Deliver Any Prohibited

Firearm To A Person In Violation Of State Law); Section

924(a)(3)(A) (Licensed Dealer Makes Any False Statement Or

Representation Kept In Required Records); Section 923(g)(1)(A)

(Licensed Dealer Failure To Maintain Records); and Section

922(a)(1)(A) (Dealing Firearms Without A License).

     4.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant,

and does not purport to set forth all of my knowledge of or

investigation into this matter.      Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE
     5.   In July of 2018, two former employees of EXA Tactical

Firearms contacted ATF regarding owner LEE.        They stated that on

several occasions LEE falsified the required state and federal

firearm transaction records in order to sell “unsafe” (law

enforcement only) handguns, which are in high demand on the


                                    2
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 4 of 28 Page ID #:4



secondary market, to otherwise prohibited persons.         ATF

inspections of EXA Tactical Firearms (i.e., the SUBJECT

PREMISES) in 2014 and 2015 revealed numerous violations,
including the failure to completely record firearm acquisitions

and dispositions in the Acquisition and Disposition (“A&D”)

record, and failure to report multiple sales.        A review of

available records from ATF and California firearms registration

databases, as detailed below, reveal that EXA Tactical Firearms

and LEE at the SUBJECT PREMISES have continued, through at least
October 2018, to improperly record firearm acquisitions and

dispositions in order to sell firearms to individuals in the

State of California who would otherwise be prohibited persons.

                       PREMISES TO BE SEARCHED

     6.   The SUBJECT PREMISES is described as follows, and is
more fully described in Attachment A:

          a.    The premises known as 151 South 9th Street, Unit

F, La Puente, California, including all rooms, attics, storage

rooms, garages or all outbuildings of any kind, attached or

unattached, including all safes located on the premises.          Unit F

is located on the top floor of a tan stucco two story structure.

The front door faces west at the north end of the structure and

the letter “F” appears on the door.

                          ITEMS TO BE SEIZED

     7.   The items to be seized from the SUBJECT PREMISES are
described as follows, as more fully described in Attachment B:

          a.    Any and all state and federal records, documents

and forms, including records, documents, and forms stored


                                    3
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 5 of 28 Page ID #:5



electronically on digital devices, that relate to the sale,

purchase, transfer or manufacture of firearms, including the

Acquisition and Disposition Record, and all receipts of such

sales for purposes of determining illegal purchase, transfer or

sale of such firearms.

                  IV. STATEMENT OF PROBABLE CAUSE

     A.     Recorded Interview of An Ching “Allen” Sun
     8.     On July 13, 2018, I along with ATF Senior Industry

Operations Investigator James Palm interviewed An Ching “Allen”

Sun (“SUN”), a former EXA Tactical Firearms employee who wished

to speak to ATF regarding EXA Tactical Firearms owner LEE. 1         SUN

told me that he worked for LEE at EXA Tactical Firearms as a

salesperson from October 2016 until January of 2018.          SUN said

that, as a salesperson, he would complete the initial necessary

Dealers Record of Sales (“DROS”) paperwork to begin a firearms

transaction and logging firearms into and out of the A&D record

at the SUBJECT PREMISES.     SUN said much of LEE’S records of
previous sales were often erroneous or misplaced altogether.

SUN said this was particularly the case with many of the Private

Party Transfers (“PPT”) for “unsafe” (i.e., “off-roster”)

firearms.

            a.   DROS is an application to purchase or otherwise

acquire a firearm in California, and contains transaction

     1 After the interview was concluded, SUN asked me if his
employment at and association with EXA Tactical Firearms would
negatively impact his application to become a Naturalized U.S.
Citizen. SUN is currently a Lawful Permanent Resident (Green
Card holder). I told him that it should not have any impact on
his application, but no promises of benefits or other
consideration were made to SUN.

                                    4
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 6 of 28 Page ID #:6



information, such as firearm description and purchaser

identifiers.

          b.     “Unsafe” handgun means a handgun that is not on

the roster of handguns certified for sale in the State of

California.    Any new handgun sold in the State of California

must pass the State of California required safety testing.

Handguns that pass this safety testing are put on a roster of

firearms legal for sale to the general public in the State of

California.    Licensed firearms dealers are prohibited from

selling “unsafe” (i.e., “off-roster”) handguns directly to the

general public, but they may be sold to sworn members of a

qualified law enforcement agency.       Rules governing “unsafe”

handguns do not apply when the sale, loan, or transfer is made

during a PPT.

          c.     A PPT is a firearms transaction where neither

party to the transaction is a licensed dealer, but the sale,

loan, or transfer of the firearm must be completed through a

licensed firearms dealer.

          d.     An A&D record is used by an FFL and is a written

acquisition and disposition book used to log all incoming and

outgoing firearms, unless the FFL has a computer variance from

ATF to store acquisition and disposition material on a computer.

Based on my training and experience, these are required to be

kept at the SUBJECT PREMISES.
     9.   SUN told me that he recalled many instances where LEE

and EXA Tactical Firearms used the PPT “loophole” in order to

sell “unsafe” handguns that they took into inventory, even


                                    5
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 7 of 28 Page ID #:7



though these firearms were brand new and in original packaging

from the manufacturer.     SUN said that on more than one occasion

LEE asked him to alter the description of the firearm on the

transaction paperwork from an “unsafe” handgun to a California

compliant handgun.    SUN also told me that LEE illegally used his

(SUN’s) personal information for a PPT on an “unsafe” firearm

that was purposely not correctly logged into the A&D record.

SUN also recalled instances where LEE released a firearm to a

regular customer before the 10-day waiting period had expired

and also that LEE would approve a transaction after the 30-day

DROS expiration date.    All of these instances occurred at the

SUBJECT PREMISES.    SUN further explained to me that these types
of firearms (“unsafe”) can bring much more profit because of the

demand for these handguns is so high.

     B.    Recorded Interview of Elizabeth McDowell
     10.   On July 17, 2018, I, along with SIOI Palm, interviewed

Elizabeth McDowell (“MCDOWELL”), a former employee of EXA

Tactical Firearms, who also wished to speak to ATF regarding the

business practices of owner LEE. 2      MCDOWELL told me that she

worked as a salesperson at EXA Tactical Firearms from February

to September of 2016, initiating DROS transaction paperwork and

making the requisite entries into the A&D book.


     2 United States Secret Service Special Agent Casey Horrigan
informed me that MCDOWELL has been indicted in Case No. CR 18-
00513 for violating Title 18, United States Code, Section
1028A(a)(1) (Aggravated Identity Theft). That case remains
pending as of the date of this affidavit. I have been informed
that as of the date of this affidavit no promises of leniency or
other benefits have been conveyed to MCDOWELL in exchange for
her providing information to the government.

                                    6
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 8 of 28 Page ID #:8



     11.   MCDOWELL told me that on more than one occasion, LEE

would use the personal information of a local police officer who

was a friend and regular customer of LEE’s to initiate an

“unsafe” handgun transaction to another party as a PPT, without

that officer being present at the SUBJECT PREMISES.         MCDOWELL
also said that LEE gave that officer access to his personal DROS

Entry System account to initiate or assist in firearm

transactions at the SUBJECT PREMISES.       Furthermore, this officer
was used as the “Transferor” on PPTs for “unsafe” handguns

without being present or necessarily aware of the transaction.

     C.    Previous Industry Operations Inspection Results and
           Database Search Results
     12.   SIOI Palm told me that previous Inspections of EXA

Tactical Firearms in 2014 and 2015 revealed numerous violations,

including the failure to completely record firearm acquisition

and dispositions in the A&D record, as well as the failure to

report multiple sales.

     13.   SIOI Palm also informed me that on June 22, 2016,

agents from the California Department of Justice, Bureau of

Firearms, seized approximately nineteen assault rifles from EXA

Tactical Firearms, which were in violation of state laws

pertaining to assault weapons.

     14.   On October 22, 2018, SIOI Palm assisted me in querying

the ATF Federal Licensing System (FLS), and I learned that LEE

is listed as the responsible party (licensee) for EXA Tactical

Firearms, at 151 South 9th Street, La Puente, California using

Manufacturing License number 995037078E01729, Pawn License



                                    7
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 9 of 28 Page ID #:9



number 995037020K02032, and Importer License number

995037080K02034.

     15.   On November 26, 2018, SIOI Palm showed me the results

of his query into the California Department of Justice DROS

system, and I learned that from October 2017 to October 2018 EXA

Tactical Firearms transferred approximately 85 unsafe firearms

that are prohibited for sale to non-law enforcement individuals

under California Penal Code Section 2000.        In order to

accomplish the unlawful transfer, EXA Tactical Firearms violated

the California Gun Control Act of 1968 and fraudulently claimed

that each transaction fell into one of two exceptions to

California Penal Code Section 2000: that the firearm was a Curio

or Relic (“C&R”) or that the firearm was transferred from a

private party, i.e. through a PPT.       Based on my knowledge of

this investigation, EXA Tactical Firearms and LEE have not

initiated any transactions since LEE’s DROS account was made

inactive in late September/early October 2018.

     16.   Based on my review and SIOI Palm’s review of the DROS

records, which is detailed more fully below, I believe EXA

Tactical Firearms and LEE are circumventing California Penal

Code section 2000 by transferring “unsafe handguns” directly to

otherwise prohibited persons in two ways:

           a.   EXA Tactical Firearms and LEE are transferring

“unsafe” firearms directly to otherwise prohibited persons via

the PPT exemption from the SUBJECT PREMISES.
                i.    In these PPT transactions, EXA Tactical

Firearms and LEE record either LEE or another person’s


                                    8
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 10 of 28 Page ID #:10



information as the transferring party, when, in fact, the

firearms are being sold directly from EXA Tactical Firearms’

inventory.    Put differently, rather than record the transfer as

a transfer from EXA Tactical Firearms to the buyer, EXA Tactical

Firearms and LEE record the transfer as between two private

parties.   The transaction is falsely structured this way because

EXA Tactical Firearms would otherwise be prohibited from

transferring the “unsafe” firearm directly to the buyer under

California law.

                  ii.   From April 2018 to September 2018, EXA

Tactical Firearms transferred approximately 51 handguns falsely

claiming the transfer occurred as a PPT: April 2018 – 1 PPT

sale; May 2018 – 2 PPT sales; June 2018 – 10 PPT sales; July

2018 – 16 PPT sales; August 2018 – 18 PPT sales; September 2018

– 4 PPT sales.

                  iii. A review of DROS records indicates that all

51 of these transactions occurred without an initial purchaser,

which violates 18 U.S.C. §§ 922(t)(1) and 922(b)(5).           An initial

purchase should occur between a dealer-transferor (FFL) to a

private party.    A PPT should only occur after an initial

transfer from an FFL to a private party in an initial purchase.

ATF records indicate that the 51 firearms discussed above were

transferred to EXA Tactical Firearms and the next transaction

recorded was a PPT.     There was no intervening initial purchase

for these firearms from EXA Tactical Firearms (a FFL) to a

private party.    Falsifying records also violates 27 C.F.R. §

478.124.


                                     9
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 11 of 28 Page ID #:11



                 iv.   From October 2017 to October 2018, 20 of

these PPT transactions listed LEE as the initial transferor of

the firearms.    Based on my training and experience, I know that

generally all handguns imported into the State of California

must be imported by a FFL.      Because there is no record of an

initial transfer from EXA Tactical Firearms to LEE for these 20

firearms, I believe the firearms were transferred from EXA

Tactical Firearms to LEE without executing an ATF Form 4473, in

violation of 18 U.S.C. § 922(a)(6).        An ATF Form 4473 must be

filled out and recorded every time there is a transfer of a

firearm from an FFL to a private party.        Because EXA Tactical

Firearms is the FFL, not LEE, then the transfer from EXA

Tactical Firearms to LEE is a transfer from an FFL to a private

party and an ATF Form 4473 was required to be filled out and

recorded.    Based on my review of the California DROS database,

none of these 20 firearm transfers were recorded as initial

purchases by LEE from EXA Tactical Firearms.         Therefore, based

on my training and experience, and discussions with SIOI Palm, I

believe that neither EXA Tactical Firearms nor LEE filled out

and recorded an ATF Form 4473 for the 20 firearms transferred

from EXA Tactical Firearms to LEE between October 2017 and

October 2018.    LEE subsequently transferred these 20 firearms

from the SUBJECT PREMISES to other private parties and recorded
the transfers as PPTs, in violation of 18 U.S.C. §§

922(a)(1)(A), 922(b)(2), and 27 C.F.R. § 478.125(e).

            b.   EXA Tactical is also transferring “unsafe”

firearms via the Curio or Relic transfer exemption in the


                                    10
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 12 of 28 Page ID #:12



California DROS system.

                 i.    Under California law there is an exemption

from the general prohibition on the sale of “unsafe” firearms to

the general public, if the firearm being transferred is over 50

years of age or is a firearm listed in ATF Publication 5300.11

Curios or Relics List.       Based upon my review and SIOI Palm’s

review of the DROS database, I believe EXA Tactical Firearms and

LEE are transferring new “unsafe” firearms from the SUBJECT

PREMISES to the general public by logging the sale of these new
firearms as “Curios or Relics” in the California DROS system.

EXA Tactical Firearms and LEE are able to conduct these

transfers without detection by the State of California because

the California DROS system is unable to cross-reference the make

and model of the firearm being transferred with the listed

firearms on ATF Publication 5300.11 Curios or Relics List.

                 ii.   To be recognized as C&R per 27 C.F.R. §

478.11 the firearm must fall within one of the three categories:

                       (I)     Firearms which were manufactured at

least 50 years prior to the current date, but not including

replicas of such firearms;

                       (II) Firearms which are certified by the

curator of a municipal, State, or Federal museum which exhibits

firearms to be curios or relics of museum interest; and

                       (III)        Any other firearms which derive a

substantial part of their monetary value from the fact that they

are novel, rare, bizarre, or because of their association with

some historical figure, period, or event.

                                     11
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 13 of 28 Page ID #:13



                  iii. From October 2017 to October 2018, EXA

Tactical Firearms transferred approximately 45 modern handguns

(handguns that I and SIOI Palm could identify as being

manufactured within the last 50 years based on the make and

model of the firearm) to non-law enforcement personnel (i.e.

otherwise prohibited persons) by claiming these firearms were

C&R.    From April 2018 to September 2018, twenty-eight (28) of

these transfers of modern handguns as C&R’s occurred: April 2018

– 1 C&R sale; May 2018 – 6 C&R sales; June 2018 – 6 C&R sales;

July 2018 – 5 C&R sales; August 2018 – 8 C&R sales; and

September 2018 – 2 C&R sales.

                  iv.   Based upon my review of the make and model

of the handguns and a review of ATF Publication 5300.11, none of

the 45 firearms EXA Tactical Firearms reported as C&R firearms

in the California DROS System meet the definition of a C&R.             By

falsifying the information in the DROS system, EXA Tactical

Firearms violated 18 U.S.C. § 922(b)(2) and a transfer of a

firearm in violation of California Penal Code Section 2000

occurred.

       D.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES
       17.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony


                                    12
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 14 of 28 Page ID #:14



PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.     Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:

           a.    Searching digital devices can be a highly

technical process that requires specific expertise and

specialized equipment.      There are so many types of digital

devices and software programs in use today that it is impossible

to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a

thorough search.     In addition, it may be necessary to consult

with specially trained personnel who have specific expertise in

the types of digital devices, operating systems, or software

applications that are being searched.

           b.    Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,


                                    13
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 15 of 28 Page ID #:15



scientific procedures that are designed to maintain the

integrity of digital data and to recover “hidden,” erased,

compressed, encrypted, or password-protected data.          As a result,

a controlled environment, such as a law enforcement laboratory

or similar facility, is essential to conducting a complete and

accurate analysis of data stored on digital devices.

           c.    The volume of data stored on many digital devices

will typically be so large that it will be highly impractical to

search for data during the physical search of the premises.            A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text.       A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.     Storage devices capable of storing 500 or

more gigabytes are now commonplace.        Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35’ x

35’ x 10’ rooms to the ceiling.       Further, a 500 gigabyte drive

could contain as many as approximately 450 full run movies or

450,000 songs.

           d.    Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet.

Electronic files saved to a hard drive can be stored for years

with little or no cost.      Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not


                                    14
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 16 of 28 Page ID #:16



actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data.        Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an

active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer’s operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.       Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment.    Recovery also can require substantial time.

           e.    Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,


                                    15
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 17 of 28 Page ID #:17



programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant.     Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.     Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file).         Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

peripherals, the attachment of USB flash storage devices, and

the times the computer was in use.        Computer file systems can

record data about the dates files were created and the sequence

in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.

           f.     Further, evidence of how a digital device has

been used, what it has been used for, and who has used it, may

be the absence of particular data on a digital device.           For


                                    16
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 18 of 28 Page ID #:18



example, to rebut a claim that the owner of a digital device was

not responsible for a particular use because the device was

being controlled remotely by malicious software, it may be

necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on

the digital device.     Evidence of the absence of particular data

on a digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment, and can require substantial

time.

           g.    Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

For example, files with the extension “.jpg” often are image

files; however, a user can easily change the extension to “.txt”

to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a “dongle” or “keycard,” is necessary to decrypt the data into

readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called “steganography.”       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or

alter data if certain procedures are not scrupulously followed.


                                    17
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 19 of 28 Page ID #:19



A substantial amount of time is necessary to extract and sort

through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.       In addition, decryption of

devices and data stored thereon is a constantly evolving field,

and law enforcement agencies continuously develop or acquire new

methods of decryption, even for devices or data that cannot

currently be decrypted.

            h.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                              V. CONCLUSION
      18.   For all the reasons described above, there is probable

cause to believe that LEE has committed a violation of Title 18,

United States Code, Section 922(m) (Licensed Dealer Knowingly

Making Any False Entry In A Required Record); Section 922(b)(2)

(Licensed Dealer To Sell Or Deliver Any Prohibited Firearm To A

Person In Violation Of State Law); Section 924(a)(3)(A)

(Licensed Dealer Makes Any False Statement Or Representation

Kept In Required Records); Section 923(g)(1)(A) (Licensed Dealer

//

//




                                    18
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 20 of 28 Page ID #:20



Failure To Maintain Records); and Section 922(a)(1)(A) (Dealing

Firearms Without A License).




                                         Ludger A. Parent
                                         Special Agent, ATF

Subscribed to and sworn before me
this day of December 2018.



UNITED STATES MAGISTRATE JUDGE




                                    19
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 21 of 28 Page ID #:21



                               ATTACHMENT A

      SUBJECT PREMISES TO BE SEARCHED

      1.    The premises to be searched is described as follows:

           a.    The premises known as 151 South 9th Street, Unit

F, La Puente, California, including all rooms, attics, storage

rooms, garages or all outbuildings of any kind, attached or

unattached, including all safes located on the premises.           Unit F

is located on the top floor of a tan stucco two story structure.

The front door faces west at the north end of the structure and

the letter “F” appears on the door.




                                    20
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 22 of 28 Page ID #:22



                                ATTACHMENT B

ITEMS TO BE SEIZED:

      1.   The items to be seized from the SUBJECT PREMISES are
described as follows:

           a.    Any and all state and federal records, documents

and forms, including records, documents, and forms stored

electronically on digital devices, that relate to the sale,

purchase, transfer or manufacture of firearms, including the

Acquisition and Disposition Record, and all receipts of such

sales for purposes of determining illegal purchase, transfer or

sale of such firearms.

           b.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

           c.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,



                                    21
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 23 of 28 Page ID #:23



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.      evidence of the times the device was used;

                 vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

      3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing


                                    22
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 24 of 28 Page ID #:24



data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II. SEARCH PROCEDURE FOR DIGITAL DEVICES
      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) to an appropriate law

enforcement laboratory or similar facility to be searched at

that location.    The search team shall complete the search as

soon as is practicable but not to exceed 120 days from the date

of execution of the warrant.       The government will not search the

digital device(s) beyond this 120-day period without obtaining

an extension of time order from the Court.


                                    23
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 25 of 28 Page ID #:25



           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.




                                    24
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 26 of 28 Page ID #:26



           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.




                                    25
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 27 of 28 Page ID #:27



      5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, test keys,

encryption codes, or other information necessary to access the

digital device or data stored on the digital device.

      6.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not




                                    26
Case 8:18-mj-00673-DUTY Document 1 Filed 12/26/18 Page 28 of 28 Page ID #:28



apply to any search of digital devices pursuant to any other

court order.




                                    27
